DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments

Applicant’s arguments with respect to claim prior art rejection have been fully considered but are but they are not persuasive (at least moot) for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that the prior art does not teach the amended claimed limitation “encoding said coding unit using an intra-coding technique based at least in part on said selected one of said CU templates”, because the prior art describes templates for inter-coding. 
In a related matter, applicant’s attention is requested to the new 112(a) rejection. 

While Naing does not teach that the template is used for intra-prediction, Suzuki describes template for intra prediction (para 244, 243, 171, 187) as well as inter-prediction. (Para 171, 187)
Furthermore examiner cite new prior art Liu shows that even separate template with different height and width can be used in intra-prediction
Therefore applicant’s arguments are not persuasive or moot in view of new ground of rejection.  



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant amended “encoding said coding unit using an intra-coding technique based at least in part on said selected one of said CU templates” 
There is no support for this, i.e. the selected CU template is used for intra-coding. The whole claims detailed about the template defining and selection process. There is no support in the specification that all these process are performed in relation to intra coding process.

In the contrary, applicant’s specification indicates the template is used for inter-prediction (see applicant’s published Abstract, para 5-7). Applicant published specification para 43, 48 

While applicant’s specification indicates generic intra coding (that is to be expected, as any video encoder has intra coding) it is not described in relation to template.


Following prior arts are considered pertinent to applicant's disclosure.
US 20160345011 A1 (hereinafter Naing)
US 20090116759 A1 (Suzuki)
US 20170353719 A1 (Liu)
US 20170339404 A1 (Panusopone; teaches different size )
US 20160286232 A1 (hereinafter Li)
W. YANG, et al., "Efficient Motor Vector Coding Algorithms Based on Adaptive Template Matching Techniques", 39th VCEG Meeting, no. VCEG-AM16, January 16, 2010.(hereinafter Yang)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naing in view of Suzuki in view of Liu.

Regarding claim 1. Naing teaches a method of encoding video, using a processor, comprising: (a) defining a plurality of coding unit (CU) templates within a reconstructed[(Fig.8 step s1001, para 73; “selecting one nearby template from N (N being an integer equal to or greater than 2) nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” (para 10, 67)] , each of the CU templates being positioned at least one of (1) above of a (2) to the left of said current decoding position for said coding unit and where each of said CU templates is positioned spatially adjacent to said coding unit within a same said video frame of said video as said coding unit, where each of said CU templates is positioned in said temporally same frame of said coding unit of said video as said coding unit, [(“selecting one nearby template from N (N being an integer equal to or greater than 2) nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” (para 10, 67)

“in the selection of the nearby template, priorities are determined for a plurality of nearby templates to be candidates in the N nearby templates, and a nearby template with the highest priority may be selected from at least one nearby template in the plurality of nearby templates to be candidates at a time of coding the current block. In at least one nearby template, all reconstructed images in the region represented by the nearby template are generated” (para 75))]  where each of said CU templates has a different combination of a height and a width with respect to the other said CU templates;[(Fig. 2-7, target block position is the current decoding position)] [(“nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” para 67. Again it should not be confused with motion vector determination. Motion vector determination is done with reference picture. But that is not part of template. Motion vector determination is done using the selected template. That is the template selection process does not require reference frame or other frames. See Fig.2-7 for specific template locations)] 
b) testing each of said CU templates within said reconstructed pixel area within a first video frame of said video with respect to said decoding position for said coding unit within said first video frame of said video and not within different video frame of said video[(testing/priority determination of  the templates for selection para 136-137, Fig.11 )]  and
c) encoding said coding unit based at least in part on said selected one of said CU templates .[(para 10, Fig.1)] , also teaches intracoding [(para 102)] 

Naing does not explicitly teaches where said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video; And encoding coding unit using an intra-coding technique based at least in part on said selected one of said CU template

Suzuki  teaches said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing [(template is selected based on comparing with reproduced signal para 24; for intra-frame prediction the matching is limited to only region of frame 403 {para 171})]  based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video [(para 216 & 217, 202, 203 & Fig.14)] . And encoding coding unit using an intra-coding technique based at least in part on said selected one of said CU template [(para 171)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the prediction by incorporating more prediction flexibilities/modes.

Additionally, Naing is silent about whether the templates having different combination of a height and a width with respect to the other said CU templates can be used for intra prediction.

Liu teaches templates having different combination of a height and a width with respect to the other said CU templates are used for intra prediction. [(Fig.11, Fig.9  shows the template have different combination of a height and a width; used for intra prediction {para 43, 45}; para 22, Fig.9; the target=>claimed current decoding unit; shows two templates adjacent left and above of the target/current decoding unit; they are part of reconstructed sample of same picture )] 
And encoding coding unit using an intra-coding technique based at least in part on said selected one of said CU template [(para 43, 45 )] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the prediction by incorporating more prediction flexibilities.

Naing teaches regarding claim 2. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned to the left of the coding unit.[[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 3. The method of encoding videoof claim 2 wherein said coding template has a height equal to said height of said coding unit.[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 4. The method of encoding videoof claim 3 wherein said coding template has a width equal to or less than said width of said coding unit.[(para 112, Fig.3,  because of the alternative expression “or” only one is required)]

Regarding Claims 5: Liu additionally teaches said width of said coding template is variable[(para 95, 90, 91)]

Naing teaches regarding claim 6. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above the coding unit..[(para 111, Fig.2)]


Naing teaches regarding claim 7. The method of encoding videoof claim 6 wherein said coding template has a width equal to said width of said coding unit.[(para 111, Fig.2)]

Naing teaches regarding claim 8. The method of encoding videoof claim 7 wherein said coding template has a height equal to or less than said height of said coding unit.[(para 111, Fig.2)]

Regarding Claims 9: Liu additionally teaches said height of said coding template is variable [(para 95, 90, 91)]

Naing teaches regarding claim 10. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above and to the left of the coding unit..[(para 113, Fig.4)]


Naing teaches regarding claim 11. The method of encoding videoof claim 10 wherein said coding template has a thickness equal to or less than said height of said coding unit.[(Fig. 4, HEIGHT1T & WIDTH1T are considered  thickness of template, see the figure )]

Naing teaches regarding claim 12. The method and encoding videoof claim 11 wherein said coding template has a thickness equal to or less than said width of said [(Fig. 4, HEIGHT1T & WIDTH1T are considered thickness of template, see the figure )]


Naing teaches regarding claim 13. The method of encoding videoof claim 12 wherein said thickness of said coding template is variable.[(Fig. 4, HEIGHT1T & WIDTH1T are considered thickness of template, see the figure)]


Regarding Claim 14:  The corresponding limitations of these claims are analyzed with respect to claims 1 additionally Naing teaches a system of encoding video comprising: receiving a coding unit in memory: and using the memory [(para 13, 95, 200, Fig.37)] and a processor for testing [(para 199)] 


Regarding Claim 15-19:  The corresponding limitations of these claims are analyzed with respect to claims 2-4, 6-8 and 10-13.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.